The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
When considered as a whole, and in light of Applicant’s specification, claims 1-3, 5-10, 12-17, 19-24 are allowed over the art of record.
The following is an examiner’s statement of reasons for allowance:
As to independent claims 1, 8, 15:
The closes prior art of Reilly (US20210366174) shows a computer-implemented method, and corresponding system, and corresponding non-transitory, computer-readable storage medium, comprising:
receiving a request from a first user to create a virtual three-dimensional room (¶ [0075]), (e.g., the visual VR generation module 32 generates a VR environment showing the 3D VR avatars 60 playing their 3D VR instruments in a VR performance area 62)
wherein the virtual three-dimensional room comprises a set of interactable elements (¶ [0066]) (e.g., instruments can be played by the 3D VR avatars in the 3D VR environment) 
, and wherein the virtual three-dimensional room is accessible using virtual reality systems, augmented reality systems, and desktop systems (¶ [0084]) (e.g., audience device 22 can be a VR headset, a tablet, a desktop);
creating the virtual three-dimensional room (¶ [0089]) (e.g., 3d VR concert space);
providing element data corresponding to the virtual three-dimensional room and to the set of interactable elements, wherein when the element data is received, the element data causes a device corresponding to a second user to display the virtual three-dimensional room and the set of 
detecting interaction with an interactable element by the first user (¶ [0073]) (e.g., the library of 3D VR instruments can include a number of different types of guitars, including guitars with a Stratocaster shape, guitars with a Les Paul shape, etc.; a particular performer could choose which type of 3D VR guitar they would like their corresponding 3D VR avatar 60 to be playing during the performance.; a performer could switch instruments in real life during the performance and a corresponding switch could be made in the VR environment) ; and 
propagating in real time the interaction with the interactable element to the device corresponding to the second user (¶ [0078]) (e.g., VR/AR output module 36 of the VR system controller 12 outputs the synchronized audio/visual VR environment data, including the synchronized facial expression data, body movement data, and audio data, to one or more audience devices 22), 
wherein when the interaction is propagated to the device corresponding to the second user, the interaction with the interactable element by the first user is displayed in real time (¶ [0088]) (e.g., audio and visual data from other performers can be outputted to the performer AR devices).
Reilly fails to specifically show: receiving a request from a second user to join the virtual three-dimensional room.
wherein the method further comprises automatically executing one or more plugins on a real time stream processor (RSP) that implements the virtual three-dimensional room, and wherein operations performed by the one or more plugins are propagated in real time to the first user and the second user.  
In the same field of invention, Howland et al. (US20200328908, Howland) teaches: VR systems and methods with cross platform interface. Howland further teaches: receiving a request from a second user to join the virtual three-dimensional room (¶ [0009]). 

As to dependent claims 2, 3, 5-7, 9, 10, 12-14, 16, 17, 19-23:
These claims are dependent upon claims 1, 8, 15, respectively, and thus are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, matthew Ell can be reached on 5712703264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        3/5/2022